Breitel, J. P. (concurring).
While still of the view expressed by me in Lo Piccolo v. Knight of Rest Prods. Corp. (7 A D 2d 369, affd. on limited ground 9 N Y 2d 662) that the rationale in Galbraith v. Busch (267 N. Y. 230) and the cases following it is broader, expressly, than would cover only the category of the passenger guest .situation, and that it is up to the State’s highest court to narrow its own doctrine, if that be its considered conclusion, I concur in the views expressed by Mr. Justice Wither. This is required by the fact that in the Lo Piccolo case, a majority of this court were of the view, by way of alternative holding, that the Galbraith doctrine should be confined to the passenger guest situation.
I would only repeat that with respect to policy considerations, the advent of broad discovery procedure available to plaintiffs makes less significant a reconsideration of the Galbraith doctrine.
Moreover, the facts here are somewhat distinguishable from those involved in the typical skidding cases. In this case, defendant kept on coming although the turn had been signalled in ample time to permit a prudent driver operating at permissible speeds under the existent weather conditions to avoid a collision with one who arguably had the right of way. The skid was not .so much the cause of the collision as evidence that defendant had not seen, as he should have, plaintiffs’ truck or that he failed to exercise care in slowing his vehicle or bringing it to a stop.
Accordingly, I concur to the extent indicated in the opinion by Mr. Justice Wither and vote to reverse, on the law, the judgment dismissing the complaint, and to grant a new trial.